T. M. Burns, P. J.

(dissenting in part, concurring in part).

Although I agree with the majority opinion insofar as it relates to the defendant’s guilty plea and the use of the rights questionnaire, another issue not raised by the defendant but apparent from the record merits discussion, namely: whether a proper sentence was imposed by the trial court.
In People v Lessard, 22 Mich App 342; 177 NW2d 208 (1970), a pre- Tanner case,* the trial court while sentencing a defendant expressed dissatisfaction with the department of corrections and indicated that it believed the parole board was mechanically releasing prisoners as soon as they had served their minimum term. The trial court indicated that although it had set low minimum sentences in the past, it was changing its policy in view of the actions of the parole board. The trial court then imposed a sentence which was one day short of the statutory maximum. The defendant appealed. This Court remanded the case for resentencing holding that the indeterminate sentencing statute MCLA 769.8; MSA 28.1080, required the trial court to tailor the minimum sentence to the needs of each particular case.
Here it is apparent that the trial court is follow*357ing the same policy condemned in Lessard. The trial court set a ten-year minimum sentence but at the same time indicated that it regarded the minimum sentence as meaningless. This is borne out by the following excerpt from the trial court’s judgment of sentence which reads:
"The Court asserts and reaffirms its promise to approve respondent’s release on parole under the provisions of the parole statute, MSA 28.2303 [MCLA 791.233], whenever the Corrections Department and Parole Board recommend respondent’s release, even though this may precede the expiration of the minimum term imposed in this sentence, and I hereby notify the Corrections Department and the Parole Board of this State, and request, that they propose and recommend parole at such time as they believe merited, regardless of the minimum term set herein.”
In the event the department of corrections accepts the trial court’s statement literally, the trial court has in effect delegated the power to set a minimum sentence , to the department of corrections. On the other hand, if the department treats the ten-year minimum sentence as it would any other, the defendant will be unjustly penalized because the trial court does not approve of the manner in which the department treats minimum sentences.
It is clear the trial court is of the opinion that sentences should be wholly indeterminate. However, whatever the merits of this view, it is not the law. The burden is upon the trial court and the trial court alone to set the minimum sentence according to the needs of each particular case. It was not done here.
Therefore, I vote to remand the case for resentencing.

 People v Tanner, 387 Mich 683; 199 NW2d 202 (1972), decided July 26, 1972, which held that in imposing indeterminate sentences, the minimum sentence could not exceed two-thirds of the maximum sentence.